DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or The limitation of the airbag being structured so as to, when inflated, extend from a portion of a vehicle in which it installed so as to enable the reaction force to move the entire cushion surface in a predetermined direction is not supported within the disclosure as originally filed to enable one of ordinary skill in the art to recreate the invention in such a manner as to be able to accomplish the task of moving the cushioning surface of the airbag through opening of the vent.  The structure given within the disclosure as originally filed defines an airbag that includes actuatable vents, a structure that is known in the art, as seen in the previously presented Kruse reference.  What appears to distinguish Applicant’s invention over that seen in Kruse or other applications and patents like it is the lateral movement of the airbag in response to a “reaction force” caused by actuation of the vent to an open position.  However, Applicant has failed to provide structural detail that allows such movement of the airbag beyond that inherent in all airbags of its ilk.  In interviews, Applicant’s representative has said that it is the connection between the airbag and the surface from which it deploys that allows said movement, yet Applicant has not defined said connection nor the structure of said airbag in such a way as to enable one of ordinary skill in the art to replicate the airbag in a manner that would allow such movement.  As such, this limitation cannot be given patentable weight as it has not been established in such a manner so as to prove it can occur within the bounds of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 7-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruse (US 9,758,124).  Kruse discloses:
With regard to claims 1, 15, and 16 - A vehicle airbag system comprising: 
an airbag 150,850 including a cushioning surface 852, 854, 856, 858 configured to be contacted by a user to cushion the user 10 after inflation of the airbag; and 
at least one cushioning surface positioning vent 140, 842, 844, 846, 848 coupled to the cushioning surface, wherein the at least one cushioning surface positioning vent is actuatable by a vent controller responsive to collision-related sensor data 130 to direct a flow of gas exiting an interior of the airbag so as to produce a reaction force and wherein the airbag is structured so as to, when inflated, extend from a portion of a vehicle in which it installed so as to enable the reaction force to move the entire cushioning surface in a predetermined direction.  In this regard, see Figs. 2 and 3.  In Fig. 2, the vent is left closed and the cushioning surface is moved all the way toward the occupant.  Should an oblique collision be detected, the vent 140 is transitioned to an open configuration, thus causing the entire cushioning surface to recede in a predetermined direction away from the occupant, as seen in Fig. 3.  See below:
“FIG. 2 is another side view of the interior of the vehicle 15 and inflatable airbag system 100 of FIG. 1 in a normal deployment. The airbag 150 comprises a selectively actuatable vent 140, which is held or otherwise maintained in a closed configuration. The normal deployment may be triggered in response to a frontal collision, as detected by the one or more vehicle sensors 130 and control unit 125. The signal sent by the control unit 125 indicating a frontal collision is sent to the inflatable airbag system 100, which allows a tether 160, having a first end 161 and a second end 162, to remain attached to the airbag housing 120 at the first end 161. The attached tether 160 holds the vent 140 in the closed configuration during deployment, such that the airbag 150 maintains a relatively higher internal gas pressure during and after deployment. The 

“FIG. 3 is another side view of the interior of the vehicle 15 and inflatable airbag system 100 of FIG. 1 in a soft deployment. In the soft deployment, the vent 140 is transitioned or otherwise changed to an open configuration, which allows a greater quantity of inflation gas to vent from the airbag 150. The soft deployment may be triggered as a result of an oblique collision as detected by the one or more vehicle sensors 130 and/or control unit 125. A signal indicating an oblique collision may be sent to the inflatable airbag system 100 by the control unit 125, which causes the tether 160 to become uncoupled or detached from the airbag housing 120 at the first end 161. The detachment of the first end 161 of the tether 160 from the airbag housing 120 changes the vent 140 to an open configuration, allowing a portion of inflation gas to escape the airbag 150, thereby maintaining a relatively lower internal gas pressure within the airbag 150.” – Column 5, lines 4-40.
The same kind of movement occurs with regard to the embodiment shown in Fig. 8.  With regard to the reaction force, as noted in the 112 rejection above, Applicant has not given detail as to the structure of the airbag in a such a manner as to allow one of ordinary skill in the art to construct an airbag that moves in its entirety in response to a force created by the gas escaping through the vent.

With regard to claim 7 - wherein the system is structured so that the airbag is structured so that the at least one cushioning surface positioning vent 140 is actuatable to direct the flow of gas exiting the 

With regard to claim 8 - comprising only one cushioning surface positioning vent 140 coupled to the cushioning surface and wherein the only one cushioning surface vent is structured to be actuatable to direct the flow of gas exiting the interior of the airbag so as to produce the reaction force which moves the entire cushioning surface in the predetermined direction.  In this regard, each vent is a single positioning vent.

With regard to claims 9-12, the vents are arranged so as to be able to be oriented in all directions depending on the orientation of the steering wheel and the detected collision.

With regard to claim 14 - further comprising a plurality of cushioning surface positioning vents 842, 844, 846, 848 coupled to the cushioning surface, each cushioning surface positioning vents of the plurality of cushioning surface positioning vents being actuatable to direct an associated flow of gas exiting the interior of the airbag so as to produce an associated reaction force; wherein the plurality of cushioning surface positioning vents are configured such that actuation of a first cushioning surface positioning vent of the plurality of cushioning surface positioning vents produces a first reaction force tending to move the cushioning surface in a first predetermined direction, wherein actuation of a second cushioning surface positioning vent of the plurality of cushioning surface positioning vents produces a second reaction force tending to move the cushioning surface in a second predetermined direction different from the first predetermined direction, and wherein a combination of the first reaction force and the second reaction force operates to move the cushioning surface in a third predetermined direction, the 

With regard to claim 17 - wherein the predetermined direction is toward an estimated post-collision line of motion of a vehicle occupant (see Fig. 5B).

With regard to claim 18 - wherein the reaction force tends to move the entire cushioning surface in a predetermined direction directed to maintaining the entire cushioning surface in a normal deployment position of the airbag against another force operating on an exterior of the airbag and tending to move the airbag out of the normal deployment position, the normal deployment position being that in which the airbag is maintained with the vent closed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse in view of Mitsuo et al (US 8,388,021).  Kruse fails to explicitly disclose the claimed structure of the vent.  Mitsuo teaches:
an airbag having an outer shell having a vent comprising: 
a vent opening formed in the outer shell 12 and structured to enable the flow of gas from the interior of the airbag to an exterior of the airbag; and 

 	wherein the flow director comprises: 
a first end; 
a second end 28 opposite the first end; and 
a tubular body 34  extending between the first end and the second end and defining an interior of the flow director, an edge of the first end being coupled to the airbag outer shell 12 surrounding the vent opening so as to form a substantially gas-tight seal between the flow director first end and the airbag outer shell;
wherein the flow director second end is structured to be releasably securable inside the airbag prior to actuation of the at least one cushioning surface positioning vent (Fig. 4B);
wherein the flow director second end is structured to be releasably closable so as to prevent a flow of inflation gas through the flow director second end into the flow director interior prior to actuation of the at least one cushioning surface positioning vent;
wherein the flow director 34 is structured so that actuation of the at least one cushioning surface positioning vent releases securement of the flow director second end 28, permitting pressure from airbag inflation gas to force the flow director second end through vent opening and outside the outer shell 12, and wherein actuation of the at least one cushioning surface positioning vent releases closure of the flow director second end 28, permitting inflation gas flowing into the flow director interior through the flow director first end to flow out of the flow director second end 28 (Fig. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag of Kruse with the teaching of Mitsuo’s vent structure to ensure .

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
As noted in the 112 rejection above, the specification does not give enough detail to properly determine and thus examine the limitation of the movement of the entire cushioning surface of the airbag in response to a reaction force caused by activation of the vent.  Thus, the disclosed invention, as examined, is one that includes a vent that is actuatable in response to sensor data with regard to the angle of the collision.  This structure is detailed in the Kruse reference as seen above and in the previous office actions.  With the lack of such detail, it is thus considered to be an inherent property of the airbag disclosed by Applicant.  Thus, such inherency can be expected in the references with similar structure.  Applicant’s provided support, most notably that given in paragraph [0042], only refers to movement of the airbag in response to actuation of the vent while failing to provide evidence as to what allows the invention to move  in a way that distinguishes it over the prior art of similar structure.  Kruse discloses an airbag having multiple vents that are actuated based on collected sensor data with regard to the direction of the impending collection.  Though it does not disclose lateral movement of the airbag similar to that implied by Applicant, the lack of structural support given by Applicant allows for the interpretation that due to Kruse having structure similar to that claimed, it will also move in a manner implied by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        February 12, 2021